             Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 1 of 12



1                                                          HONORABLE BENJAMIN H. SETTLE
2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
8                                        AT TACOMA
9
     HP TUNERS, LLC, a Nevada limited liability)
10
     company,                                  )      CASE NO. 3:17-cv-05760-BHS
                                               )
11                    Plaintiff,               )      PLAINTIFF’S RESPONSE TO
                                               )      DEFENDANTS’ MOTIONS IN LIMINE
12         vs.                                 )
                                               )
13   KEVIN SYKES-BONNETT and SYKED)                   NOTING DATE: OCTOBER 11, 2019
     ECU    TUNING    INCORPORATED,           a)
14   Washington  corporation,    and    JOHN)
     MARTINSON,                                )      ORAL ARGUMENT REQUESTED
15
                           Defendants.
16

17
            Plaintiff, HP Tuners, LLC (“HPT”), hereby makes the following response to Defendants’
18
     motions in limine:
19
                                            ARGUMENT
20
            A.      Defendants’ Motion to Preclude Detailed Evidence At Trial That Defendant
21                  Kevin Sykes-Bonnett Improperly And Unlawfully Generated And
                    Distributed Unauthorized “Keys” Permitting Unauthorized Use Of HP
22                  Tuners’ Tuning Programs
23
            HPT is unable to determine whether or not it agrees or objects to Defendants’ Motion In
24
     Limine (A) as presently set forth.
25
            The essence of Defendants’ Motion in Limine (A) is that introduction of any evidence of

     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 1                                               Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                          211 E. McLoughlin Boulevard, Suite 100
                                                                                                      PO Box 611
                                                                                       Vancouver, WA 98666-0611
                                                                                                   (360) 750-7547
             Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 2 of 12



1    this nature is unnecessary (and potentially prejudicial to Defendants) insofar as Defendant, Kevin
2    Sykes-Bonnett (“Sykes-Bonnett”) has admitted, does not deny, and has stipulated to the subject
3
     allegations. To date, however, there have never been any formal stipulation(s) from Defendants
4
     and the factual evidence sought to be excluded forms the basis of liability for the claims asserted.
5
     To the extent Defendants are stipulating to liability on one or more of Plaintiff’s specific causes
6
     of action, HPT may agree with this motion. However, more information is warranted beyond
7
     Defendants’ vague references to informal stipulations.
8
            Plaintiff’s position on Defendants’ Motion In Limine (A) is conditioned upon
9
     Defendants’ formal stipulation and admission of liability pertaining to specific causes of action
10

11   in Plaintiff’s First Amended Complaint for Injunctive Relief and Damages (Dkt. 35).

12          B.      Defendants’ Motion to Preclude Detailed Evidence At Trial That Defendant
                    Kevin Sykes-Bonnett is “ECU Master” and “Hacked” HP Tuners’ Software
13
            Similarly, HPT is unable to determine whether or not it agrees or objects to Defendants’
14
     Motion In Limine (B) as presently set forth for the same reasons. As set forth above, there have
15
     never been any formal stipulation(s) from Defendants and the factual evidence sought to be
16

17   excluded forms the basis of liability for the claims asserted. To the extent Defendants are

18   stipulating to liability on one or more of Plaintiff’s specific causes of action, HPT may agree

19   with this motion. However, more information is warranted beyond Defendants’ vague references

20   to informal stipulations.
21          Plaintiff’s position on Defendants’ Motion In Limine (B) is conditioned upon
22
     Defendants’ formal stipulation and admission of liability pertaining to specific causes of action
23
     in Plaintiff’s First Amended Complaint for Injunctive Relief and Damages (Dkt. 35).
24

25


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 2                                                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 3 of 12



1           C.      Defendants’ Motion to Preclude Plaintiffs’ Use, At Trial, Of Evidence
                    Obtained In Other Litigation And Not Produced In This Action
2
            HPT objects to Defendants’ Motion In Limine (C).
3

4
            Defendants’ Motion in Limine (C) seeks to exclude evidence which Defendants

5    mischaracterize as “evidence obtained in other litigation and not produced in this action”.

6    Before turning to the misleading nature of this characterization, it bears note that the parties have

7    previously exchanged proposed exhibit lists as required. The specific documents referenced in

8    this motion are part of HPT’s proposed exhibits and the issue of their admissibility will be
9
     addressed by the Court in due course during that process.             This subject matter is most
10
     appropriately addressed during review of the parties’ proposed exhibits, and is misplaced as a
11
     motion in limine.
12
            However, equally important is for the Court to scrutinize the               disingenuous claims
13
     contained in this motion.    Defendants have never denied that in this case they received FRCP
14
     34 requests to produce party communications and communications involving Kenneth Cannata
15
     (“Cannata”).    Defendants never produced the emails exchanged between Defendant John
16

17   Martinson and Cannata which most certainly were in Defendants’ custody and control at all

18   times relevant to this litigation.   Despite Defendants’ concealment, HPT was fortuitous to

19   discover through other means of over 100 Martinson-Cannata emails.

20          Defendants’ Motion in Limine (C) is curious in that it urges this Court to believe that
21   Defendants have been “ambushed” by their own emails. This motion dishonestly flips reality on
22
     its head by alleging that Plaintiff violated FRCP 37(c)(1) simply by subsequently learning about
23
     Defendants’ own concealed emails. In essence, Defendants now ask the Court to validate both
24
     their prior concealment and their present blame shifting.
25


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 3                                                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 4 of 12



1           Accordingly, Defendants’ Motion In Limine (C) should be denied.
2           D.     Defendants’ Motion to Preclude Expert Testimony That Goes Beyond Scope
                   Of Expert Reports
3

4
            HPT objects to Defendants’ Motion In Limine (D).

5           Defendants’ Motion in Limine (D) seeks to exclude the alleged supplementation of Dr.

6    Ernesto Staroswiecki’s original expert report (“Report”) by his September 3, 2019 Declaration in

7    Opposition to Defendants’ Motion for Partial Summary Judgment (Dkt. 193-3) (“Staroswiecki

8    Declaration”). Defendants’ primary argument is that this was proffered “on September 3, 2019,
9
     long after the April 22, 2019 deadline for serving expert reports”. (Dkt. 209, at 4). Plaintiff
10
     disputes and denies that the Starowswiecki Declaration provides anything new, additional or
11
     different. Rather, in all instances, it specifically refers to the Report and Dr. Staroswiecki
12
     offered it based on his opinion and belief that Defendants mischaracterized and misstated his
13
     opinions and conclusions in their Motion for Partial Summary Judgment.
14
            Nevertheless, pursuant to FRCP 26(e)(2), HPT was not only permitted but under a duty to
15
     supplement the report and to disclose same 30 days before trial pursuant to FRCP 26(a)(3)(B),
16

17   which Plaintiff did. This was entirely consistent with both FRCP 26 and case law interpreting

18   same. See Sudre v. The Port of Seattle, 2016 U.S. Dist. LEXIS 166882 (W.D. Wash. 2016).

19          Supplementaiton of the expert report is appropriate "if the party learns that in some

20   material respect the disclosure is incomplete or incorrect, and if the additional or corrective
21   information has not otherwise been made known to the other parties during the discovery process
22
     or in writing." Sudre, 2016 U.S. Dist. LEXIS at ¶68. The supplementation requirement is not
23
     intended to permit adding new opinions based on evidence available at the time the initial expert
24
     report was due, and the Starosswiecki Declaration does not do so. Instead, it clearly references
25


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 4                                                 Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
             Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 5 of 12



1    his Report throughout and this supplementation was made purely for clarification and in
2    response to blatant, wholesale mischaracterizations of his opinions in Defendants’ Motion for
3
     Partial Summary Judgment. The Staroswiecki Declaration complies with FRCP 26(e).                          It is
4
     little more than a summation of his Report, referencing opinions previously set forth and does
5
     not introduce new opinions. Further, its imposition in this case is harmless and Defendants have
6
     ample opportunity to cross-examine and/or raise objections at trial. Id, at ¶69-70.
7
            While not expressly stated, it appears as if Defendants’ Motion in Limine (D) goes
8
     beyond simply trying to exclude the Staroswiecki Declaration, but also to preempt any and all
9
     oral testimony which is not a verbatim reading of said Dr. Starswiecki’s initial Report. While
10

11   the issue has not been expressly addressed in this District Court, other District Courts have been

12   explicit that experts are not limited to simply reading a report and that FRCP 26 permits an

13   expert during oral testimony to reasonably supplement, explain and elaborate on material

14   contained in a report. See Gay v. Stonebridge Life Insurance Company, 660 F.3d 58, 64 (1st Cir.
15
     2011); Muldrow ex rel. Muldrow v. Re-Direct, Inc., 493 F.3d 160, 167 (D.C. Cir. 2007);
16
     Thompson v. Doane Pet Care Co., 470 F.3d 1201, 1203 (6th Cir. 2006). Moreover, Defendants’
17
     objection is premature and is being asserted without knowing, and merely assuming, what the
18
     actual trial testimony in response to questioning might be.
19
            Accordingly, Defendants’ Motion In Limine (D) should be denied.
20
            E.      Defendants’ Motion to Exclude Non-Expert Testimony As To Trade Secrets
21                  Purportedly Contained In HP Tuners’ Source Code
22
            HPT objects to Defendants’ Motion In Limine (E).
23
            Defendants’ Motion in Limine (E) is curiously framed in that it entirely mischaracterizes
24
     the deposition testimony of Keith Prociuk (“Prociuk”) in order to achieve its aims. Defendants
25


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 5                                                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
             Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 6 of 12



1    move to exclude anyone other that its expert, Dr. Staroswiecki, “to offer any evidence … and
2    must be precluded from relying on evidence other than the [Report] and testimony of its expert
3
     … to support, if it can, its claim that Defendants’ software includes alleged trade secrets of HP
4
     Tuners”. (Dkt. 209, at 5). Defendants’ unusual basis for seeking to exclude HPT from offering
5
     first-hand knowledge and evidence of its own source code is by using a deposition testimony
6
     excerpt wherein Prociuk makes an unrelated deferral to Plaintiff’s expert regarding the content of
7
     Defendants’ source code. (Dkt. 209, at 4).
8
            This is an apples to oranges argument. Although Prociuk gave no testimony or indication
9
     of knowledge regarding Syked ECU Tuning’s source code content, this is entirely irrelevant as to
10

11   the relevant personal knowledge he does possess as to his own HPT source code and the trade

12   secrets contained therein. There is no just reason or basis to exclude Plaintiff from offering

13   testimony regarding trade secrets contained in its own source code based on deposition

14   questioning and testimony on an unrelated issue.
15
            Accordingly, Defendants’ Motion In Limine (E) should be denied.
16
            F.      Defendants’ Motion to Exclude Reference To, Or Admission Of, HP
17                  Tuners’ Source Code

18          HPT objects to Defendants’ Motion In Limine (F).

19          Defendants attempt to exclude all reference to or admission of HPT’s source code based

20   on the highly misleading allegation that it “should have been, but was not, disclosed to
21   Defendants” and that “HP Tuners’ failure to make the source code available to Defendants is
22
     highly improper”. (Dkt. 202, at 5). Defendants’ claims in this regard are manufactured and
23
     baseless.
24
            First, Defendants never requested production of all of HPT’s source code nor would that
25


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 6                                                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
             Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 7 of 12



1    have been relevant or appropriate as all of HPT’s source code is not at issue in this case. In fact,
2    knowing that such a request for all of HPT’s source code would be inappropriate, Defendants
3
     never even sent an FRCP 34 discovery request for such production. Instead, in Defendants’ Fifth
4
     Set of Document Requests, Defendants only asked for “a copy of any and all source code
5
     developed by anyone at HP Tuners that you contend Defendants’ copied and/or
6
     misappropriated”. On October 4, 2018, HPT responded to Defendants’ Fifth Set of Document
7
     Requests with objections.     Moreover, at the time of the Fifth Set of Document Requests,
8
     Defendants were refusing to make their source code available for inspection, which made HPT
9
     incapable of responding to Defendants’ document request as it was impossible to know what
10

11   HPT source code had been misappropriated before analyzing Defendants’ source code.

12          Subsequent to HPT’s responses, Defendants required an Addendum to Protective Order

13   be entered governing the production and review of source code in this matter. The parties filed a

14   Stipulated Motion for Entry of an Addendum to Protective Order on November 7, 2018. (Dkt.
15
     117). On November 8, 2018, the Addendum to Protective Order (“Addendum”) was entered by
16
     the Court. (Dkt. 118). In connection with the Addedum, the parties agreed that “discovery in
17
     this action was likely to involve production or disclosure of Highly Confidential material
18
     including source code files from both parties”. (Dkt. 118, at 1). Pursuant to the Addendum, the
19
     “parties acknowledge[d] that additional protections beyond those prescribed in the governing
20
     Protective Order (Dkt. 39) [were] necessary”. Id.
21
            According to the Addendum, all source code(s) were required to be delivered to the
22

23
     parties’ respective experts, not the Defendants or their counsel. In fact, Defendants mandated

24   the entry of the Addendum and also that a protocol be implemented by which the reviewing party

25   seeking disclosure of the source code files was required to identify its expert to the disclosing


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 7                                                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 8 of 12



1    party before any such production so that the disclosing party could object to the reviewing
2    party’s expert before any review of source code files was commenced.
3
            Now, unbelievably, Defendants contend that HPT should be precluded from introducing
4
     evidence of its source code based on HPT’s alleged failure to produce source code to Defendants
5
     where Defendants were solely responsible for not having received the production. Defendants
6
     demanded the implementation of the protocol set forth in the Addedum and that source code
7
     shall only be produced to experts in this case but they failed to follow it as Defendants never
8
     identified nor disclosed any expert in this case. Consequently, Defendants’ not having received
9
     HPT’s source code was the result of their own choices in this litigation and their decision not to
10

11   engage an expert or comply with the express terms and provisions Addendum (which they

12   required in the first instance). Therefore, HPT did not withhold anything and should not be

13   precluded from introducing evidence of its source code at the trial of this matter.

14          Accordingly, Defendants’ Motion In Limine (F) should be denied.
15
            G.      Defendants’ Motion to Exclude Identification Of Alleged “Trade Secrets”
                    Beyond Or In Greater Detail Than They Have Been Identified To Date
16

17          HPT objects to Defendants’ Motion In Limine (G).

18          HPT has set forth multiple causes of action, with its trade secrets and Defendants’

19   misappropriation of same being arguably the most central facts of this litigation. Put simply,

20   Plaintiff’s trade secrets are what this case is all about and the mere suggestion that HPT cannot
21   present evidence of its trade secrets is tantamount to prohibiting Plaintiff from putting on its case
22
     or having its day in court. Moreover, Defendants’ assertions are simply false and their claimed
23
     case support is similarly deceitful.
24
            The argument put forth by Defendants is fabricated, false, and baseless. First, throughout
25


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 8                                                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 9 of 12



1    this litigation in both discovery and various pleadings, HPT has specifically identified its trade
2    secrets which include, but are not limited to, HPT’s source code, HPT’s parameters list, HPT’s
3
     implementation of algorithms, HPT’s key generator, HPT’s MPVI communication protocol and
4
     various HPT files, programs, documents, materials and information on a Flash Drive which
5
     Sykes-Bonnett destroyed in the midst of these proceedings.         In addition, by virtue of the
6
     Defendants’ admitted spoliation of the Flash Drive and the Order granting sanctions relating to
7
     Defendants’ discovery misconduct in this regard, HPT is specifically entitled to adverse
8
     inferences regarding the nature of the information that was contained on the Flash Drive.
9
     Furthermore, the Expert Report of John R. Bone, CPA, CFF dated April 22, 2019 and the Expert
10

11   Report of Dr. Ernesto Staroswiecki, Ph.D, P.E. dated April 22, 2019 detail the trade secrets at

12   issue in this matter. Lastly, as noted above, to the extent Defendants have made the dishonest

13   claim that HPT’s source code was never delivered to them it was purely the result of their

14   decisions in terms of how to litigate this matter. Consequently, HPT has properly identified the
15
     trade secrets at issue in this matter and should not be precluded from offering evidence of the
16
     same at the trial of this matter.
17
             To ostensibly support exclusion of factual evidence central to this case, Defendants have
18
     pulled language directly from the case of Inteum Co., LLC v. National University of Singapore,
19
     371 F.Supp.3d 864, 877 (W.D. Wash. 2019) along with citing the three (3) other cases the
20
     Inteum opinion cites following Defendants’ excerpted quote. See Inteum, 371 F.Supp.3d at 877
21
     citing Robbins, Geller, Rudman & Dowd, LLP v. State, 179 Wn. App. 711, 328 P.3d 905, 911
22

23
     (Wash. Ct. App. 2014), Belo Mgmt. Servs., Inc. v. Click! Network, 184 Wn. App. 649, 343 P.3d

24   370, 375 (Wash. Ct. App. 2014); Woo v. Fireman's Fund Ins. Co., 137 Wn. App. 480, 154 P.3d

25   236, 240 (Wash. Ct. App. 2007).


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 9                                                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 10 of 12



1           However, neither the Inteum case, nor Defendants’ excerpt, have anything to do with the
2    admissibility or exclusion of trade secret evidence. In the context of a motion for summary
3
     judgment, this Court discussed a plaintiff’s burden in establishing a trade secrets claim under the
4
     Washington Uniform Trade Secrets Act (“WUTSA”). Specifically, this Court stated that “a
5
     plaintiff seeking to establish a trade secrets claim under [the WUTSA] has the burden of proving
6
     that legally protectable secrets exist … [and] must establish (1) that the information derives
7
     independent economic value from not being generally known or readily ascertainable to others
8
     who can obtain economic value from knowledge of its use and (2) that reasonable efforts have
9
     been taken to maintain the secrecy of the information." Inteum, 371 F.Supp.3d at 876-77. The
10

11   Court’s discussion of WUTSA claims proceeded with what it means for information to have

12   independent economic value, what are reasonable efforts to maintain secrecy, and that a

13   “plaintiff bears the burden of demonstrating that the alleged trade secrets are novel and unique”.

14   Id, at 877. Only then does Defendants’ non-contextual excerpt appear stating that “the alleged
15
     unique, innovative, or novel information must be described with specificity and, therefore,
16
     'conclusory' declarations that fail to 'provide concrete examples' are insufficient to support the
17
     existence of a trade secret." (Dkt. 209, p. 7).
18
            All of this District Court’s discussion in Inteum revolves around what a plaintiff must do
19
     to prove a WUTSA claim, with no applicability on the issue of exclusion of trade secret
20
     evidence at trial. Similarly, the Robbins, Belo, and Woo cases (cited in Inteum) do not involve
21
     the admissibility or exclusion of trade secret evidence. Here, at trial, HPT will present specific
22

23
     and detailed evidence of its trade secrets which are at issue in this case and Defendants’

24   misappropriation of same. Consequently, Defendants’ Motion in Limine (G) to exclude the

25   introduction of evidence of HPT’s trade secrets at trial should be denied.


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 10                                                 Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 11 of 12



1    Dated this 7th day of October, 2019               Respectfully submitted,
2
                                                       s/ Andrew P. Bleiman
3                                                      Attorneys for HP Tuners, LLC
4    Stephen G. Leatham, WSBA #15572
     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
5
     PO Box 611
6    211 E. McLoughlin Boulevard
     Vancouver, WA 98666-0611
7    Telephone: (360) 750-7547
     Fax: (360) 750-7548
8    E-mail: sgl@hpl-law.com

9    Andrew P. Bleiman (admitted pro hac vice)
     Marks & Klein
10   1363 Shermer Road, Suite 318
     Northbrook, Illinois 60062
11
     (312) 206-5162
12
     andrew@marksklein.com

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 11                                             Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                         211 E. McLoughlin Boulevard, Suite 100
                                                                                                     PO Box 611
                                                                                      Vancouver, WA 98666-0611
                                                                                                  (360) 750-7547
            Case 3:17-cv-05760-BHS Document 215 Filed 10/07/19 Page 12 of 12



1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on October 7, 2019, I caused the foregoing to be electronically with
3    the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                        MARKS & KLEIN

7                                                        s/ Andrew P. Bleiman
                                                         Andrew P. Bleiman (admitted pro hac vice)
8                                                        1363 Shermer Road, Suite 318
                                                         Northbrook, Illinois 60062
9                                                        Telephone: (312) 206-5162
                                                         E-mail: andrew@marksklein.com
10

11
                                                         Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS IN
     LIMINE - page 12                                                Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
